April 11, 1966

Honorable John Connally
Governor of Texas
Austin, Texas
ATTN:   Hon. Walter Richter, Director
        Texas Office of Economic Opportunity
                           Opinion No. C-653
                          Re:     Whether Article 432, Vernon's Penal
                                  Code, is applicable to the Board of
                                  Economic Opportunity of Laredo and
                                  Webb County, organized as a non-
Dear Governor Connally:           profit corporation.
        Your request for an opinion poses the following question;
             *Are the members of the Board of Directors of
        a private corporation, chartered under the laws of
        the State of Texas for the purpose of receiving and
        distributing Federal funds in conformity with the
        Economic Opportunity Act of 1964, subject to the
        'nepotism' laws of the State of Texas, where the
        salary of the personnel appointed by the members of
        the Board of Directors is paid with Federal public
        funds?"
       Articles 432 and 433, Vernon's Penal Code, provide as
follows:
             "Art. 432.   , . .
             "NO officer of this State nor any officer of
        any district, county, city, precinct, school dis-
        trict, or other municipal subdivision of this State,
        nor any officer or member of any State district,
        county, city, school district or other municipal
        board, or judge of any court, created by or under
        authority of any General or Special Law of this
        State, nor any member of the Legislature, shall ap-
        point, or vote for, or confirm the appointment to
        any office, position, clerkship, employment or duty,
        of any person related within the second degree by


                                -3160-
Hon. John Connally, Page 2 (C&53)


      affinity or within the third degree by consan-
      guinity to the person so appointing or so voting,
      or to any other member of any such board, the
      Legfslature or court of which such person so ap-
      pointing or voting may be a member',when the sala-
      ry, fees, or compensation of such appointee is to
      be paid for, directly or indirectly, out of or from
      public funds or fees of office of any kind or charac-
      ter whatsoever; provided, that nothing herein con-
      tained, nor in any other nepotism law contained in
      any charter or ordinance of any municipal corporation
      of this State, shall prevent the appointment, voting
      for, or confirmation of any person who shall have
      been continuously employed in any such office, posf-
      tion, clerkship, employment or duty for a period of
      two (2) years prior to the electionor appointment
      of the officer or member appointing, voting for, or
      confirming the appointment, or to the election or
      appointment of the officer or member related to such
      employee in the prohibited degree."
            "Art. 433.   . . .

           "The inhibitions set forth in this law shall
      apply to and include the Governor, Lieutenant Gover-
      nor, Speaker of the House of Representatives, Rail-
      road Commissioners, head of departments of the State
      government, judges and members of any and all Boards
      and courts established by or under the authority of
      any general or special law of this State, members of
      the Legislature, mayors, commissioners, recorders,
      aldermen and members of school boards of incorporat-
      ed cities and towns, public school trustees, officers
      and mqbers of boards of managers of the State Univer-
      sity and of its several branches, and of the various
      State educational institutions and of the various State
      eleemosynary institutions, and of the penitentiaries.
      This enumeration shall not be held to exclude from the
      operation and effect of this law any person included
      within its general provisions."
       The above-quoted penal provisions are directed at officers
making appointments. Jackson v. Maypearl I.S.D., 392 S.W.2d 892
(Tex.Civ.App., 1965).
       Since the Board of Economic Opportunity of Laredo and Webb
County was chartered under the laws of the State of Texas as a




                                 -3161-
Bon. John Connally, pa,ge 3 (c-653)


private corporation, for the purpose of receivin and distribut-
ing Federal funds in conformity with Public Law 88-452, known as
the Economic Opportunity Act of 1964, the purpose of which was
to "eliminate poverty by giving needy persons an opportunity for
education, training, and work, it 'is our opinion that neither
the corporation nor the members of tl:cboard of directors .of such
co'rporationare officers within the meaning of Articles 432 and
433, Vernon's Penal Code. You are therefore advised that such
provisions are not applicable to the corporation or to members of
the board of directors of such private corporation.

                          SUMMARY
        The provisions of Articles 432 and 433, Vernon's
        Penal Code fiepotism laws of the State of Texas7
        are not applicable to a private corporation or-
        to the members of the board of directors of a
        private corporation chartered under the laws of
        the State of Texas for the purpose of receiving
        and distributing Federal funds in conformity with
        Public Law 88-452   known as the Economic Oppor-
        tunity Act of 1964.
                                 Yours very truly,
                                 WAGGONER CAP3
                                 Attorney General




JR:ms
 APPROVED:
 OPINION COMMIITEE
 W. V Geppert, Chairman
 Pat Bailey
'-WadeAnderson
 Robert Flowers
 Phillip Crawford
APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright




                             -3162-